MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA REPORTS FIRST QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended March 31, 2009, of $7,923,000, or $0.28 per diluted common share, as compared to net income available for common shareholders of $4,463,000, or $0.17 per diluted common share, for the first quarter of 2008. In the first quarter of 2009, Mid-America recorded total gains of $1,432,000 from the sale of Woodstream, a 304-unit property located in North Carolina; without this, net income available per diluted common share in the first quarter of 2009 would have been Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $30,725,000, or $1.01 per diluted share/unit, for the first quarter of 2009, as compared to $26,982,000, or $0.96 per diluted share/unit, for the same quarter of 2008, an increase of 5%.First quarter 2009 FFO per diluted share/unit was $0.09 ahead of the mid-point of Mid-America’s initial guidance. A reconciliation of FFO to net income attributable to Mid-America Apartment Communities, Inc. and an expanded discussion of the components of FFO can be found later in this release. Highlights: · FFO performance of $1.01 per diluted share/unit is a record for any quarter in Mid-America’s fifteen-year history. · Physical occupancy for the same store portfolio ended the first quarter of 2009 at a strong 95.5%, almost equaling the first quarter record of 95.6% achieved in 2008, and a significant increase from 93.5% occupancy at year-end. · Same store resident turnover declined 7% in the first quarter of 2009 from the first quarter of 2008, and the number of residents moving out to purchase a house declined 31%. · Strong expense control continued with same store operating expenses down 0.4% versus prior year first quarter. · Same store net operating income, or NOI, performed better than planned, and decreased 1.1% over the same quarter in the prior year. · Mid-Americasold one 25-year old property, Woodstream, in Greensboro, NC in the first quarter of 2009. · Mid-America completed the renovation and repositioning of 516 apartments in the first quarter of 2009 with rent increases averaging 9%. · Mid-America’s fixed charge coverage ratio reached a record 2.77 for the first quarter of 2009, up from 2.39 for the first quarter of 2008. · Mid-America’s balance sheet remains in a strong position with over $175 million of unused debt capacity available for new investments. New Development: Completed Projects St. Augustine II (124 apartments in Jacksonville, FL) was completed in the first quarter. 58 units were occupied at March 31, 2009.Copper Ridge I (216 apartments in Dallas, TX) was completed in December, 2008, and an additional 45 units will be constructed beginning in the second quarter, with construction forecast to be completed by the end of 2009. 128 of the 216 units were occupied at March 31, Property Redevelopment: Expanding and Generating Strong Investment Returns Redevelopment of 516 apartment units was completed in the first quarter of 2009, at an average cost of $4,280 per unit, compared to 808 units redeveloped at $4,677 per unit for the first quarter of 2008. The average monthly rent increase achieved on the renovated apartments was $66 per apartment, representing a 9% increase from the average rent level of non-renovated apartments. The projected unleveraged IRR on the renovation program is 9%. Mid-America anticipates completing the redevelopment of approximately 2,000 apartments this year with a total investment of $9 million, including $1.7 million to be invested in high-return exterior projects. Dispositions As part of its long-term strategy of maintaining a portfolio of newer, high-quality properties, Mid-America completed the sale of Woodstream, a 25-year old property with 304 units in Greensboro, NC, on January 15, 2009, for $11.5 million. Two additional properties totaling 536 units with an average age of 30 years are currently planned for sale in 2009 at a total price of approximately $18 million. Riverhills, 96 units located in Grenada, MS, is under contract, with a closing now forecast for May. River Trace, 440 units located in Memphis, TN, is under contract with a closing scheduled for August. The blended cap rate for all three properties at the planned sales prices is 7.1%. Operating Results: Stable Outlook Eric Bolton, Chairman and Chief Executive Officer, said “Solid operating performance and record FFO results, in the face of weak employment conditions and a struggling economy, is evidence of Mid-America’s sound investment strategy, sophisticated operating platform and strong balance sheet.While our markets are certainly not immune to the down-turn in the economy, we believe that as a result of our disciplined capital allocation practices, the high-quality and recurring nature of our revenue stream, and the conservative nature with which we have financed our business, Mid-America remains in a solid position. “We expect the leasing environment will continue to be challenged throughout the year as a weak employment market weighs on the demand for apartment housing.However, as a result of reduced resident turnover, a strengthened leasing platform and continued success in capturing more efficiency in property operations, we remain optimistic that we will not see a material deterioration in operating results. “We expect the opportunity to create additional value for our shareholders through attractive new investments will increase, and we are poised with a solid balance sheet and available capacity to take advantage of such opportunities.” Simon Wadsworth, Executive VicePresident and Chief Financial Officer, said “Our results for the first quarter benefited from strong expense performance. 7% lower turnover helped to reduce repair and maintenance expense, and we had a number of other items, including a continuation of lower insurance costs that also contributed to the 0.4% decline in same store expenses in the first quarter of 2009 versus the same quarter of 2008. The favorable interest rate environment also benefited us, reducing our average interest rate for the first quarter of 2009 to 4.3%. Following the refinancing of the $38.3 million mortgage maturity on April 1, 2009, we still had $175 million of unused debt capacity, and no further debt maturities until 2011, except for our $50 million bank line in 2010. Our dividend coverage and fixed charge coverage were record levels.” First Quarter 2009 Same Store Results: Strong Execution Drives Stable Performance Percent Change From Three Months Ended March 31, 2008 (Prior Year): Average Physical Effective Markets Revenue (1) Expense NOI (1) Occupancy Rent Primary -1.2% -0.1% -2.0% -0.3% 0.0% Secondary -1.6% -0.6% -2.3% -0.1% -0.2% Operating Same Store -1.4% -0.4% -2.2% -0.2% -0.2% Total Same Store -0.8% -0.4% -1.1% (1) Revenue and NOI by market and for Operating Same Store are presented before the impact of straight-line revenue adjustments. Total Same Store includes straight-line revenue adjustments. A reconciliation of NOI to net income attributable to Mid-America Apartment Communities, Inc. and an expanded discussion of the components of NOI can be found later in this release. Same store revenue growth for the first quarter of 2009 declined 0.8% compared to the first quarter of 2008, with ending physical occupancy of 95.5%, just 0.1% short of the record high first quarter of last year. Samestore lease concessions declined by 52%, from 1.5% of net potential rent in the first quarter of 2008 to 0.7% in the first quarter of 2009. Effective rent per unit declined slightly by 0.2% in the first quarter of 2009 from the first quarter of 2008 and average effective rent per unit now stands at $735. Walk-in traffic increased by 7%, and applications increased by 20% in the first quarter of 2009 from the first quarter of 2008. Delinquency continued to be at modest levels, and was down to 0.1% of net potential rent in the first quarter of 2009 compared to 0.4% in the fourth quarter of 2008, but up from 0.04% in the first quarter of 2008. The number of move-ins increased by 7.4%. Unit turnover for the first quarter of 2009 declined on an annualized basis to 49.5% from 53.1% in 2008. The number of residents leaving to buy a house declined to 18.9% of move-outs in the first quarter of 2009 from 25.6% in the first quarter of 2008, and the number leaving us to rent a house increased modestly from 4.5%of move-outs in the first quarter of 2008 to 5.4% in the first quarter of Samestore property expenses for the first quarter of 2009 decreased by 0.4% compared to the prior year period. Repair and maintenance costs declined by 8% on fewer turns, property insurance costs dropped by 9%, and other expense areas also experienced reductions, including bonuses, marketing, and landscape costs. Real estate tax expense increased by 4.3% compared to the same quarter a year ago, reflecting expected value and rate increases during 2009. NOI decreased by 1.1% in the first quarter of 2009 compared to the same quarter a year ago with continued solid performance in many of our markets, and especially Dallas, Houston, Little Rock, Columbus, GA, Savannah, and South Florida. Excluded from the samestore group are eight properties which are part of Mid-America’s redevelopment program, and which are going through an extensive renovation. The supplementary schedules contain a report of samestore performance which includes this eight-property group. Financing, Balance Sheet: Continued Strength and Flexibility Mid-America’s fixed charge coverage continues to strengthen and was 2.77 for the first quarter of 2009, a record, compared to 2.39 for the same quarter a year ago, and above the apartment sector median. At quarter-end, debt was 51% of total gross assets, compared to 52% at March 31, 2008. At the end of the first quarter of 2009, Mid-America had $48 million of cash on hand drawn from its Agency credit facilities mostly designated for the repayment of a $38.3 million mortgage that matured on April 1, 2009. The pay-off was completed on schedule, and is expected to generate approximately $0.02 per share of interest savings over the balance of the year. Following this pay-down, on April 1, 2009, Mid-America had $175 million of unused debt capacity available to borrow under its existing credit facilities. Mid-America has no additional debt maturities for the balance of 2009, and only its $50 million bank line of credit in 2010 which is expected to be renegotiated late this year. On December 1, 2009, $65 million of Mid-America’s Fannie Mae credit facility, which is currently fixed at 7.7%, reverts to floating rate.
